Citation Nr: 0103150	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to July 
1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In a decision dated November 9, 1999, the Board denied the 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Board has vacated this decision 
in a separate determination under 38 C.F.R. § 20.904(a)(3) 
(2000).  A hearing was held before the undersigned in 
December 2000.  At that time, the veteran appeared to 
indicate that he was seeking service connection for an 
acquired psychiatric disorder, including PTSD, rather than 
simply service connection for PTSD.  While he did not clearly 
indicate this within his notice of disagreement or 
substantive appeal, the RO did address this issue within the 
February 1998 rating action.  Accordingly, the Board will 
considered this issue.
  
At the hearing held in December 2000, the veteran raised 
additional claims.  He indicated that he was seeking an 
increased evaluation in his service connected disability 
evaluation.  He also indicated that he was seeking service 
connection for a prostate disorder.  As the veteran has been 
informed, these claims are not before the Board at this time.  
Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).  The RO should 
request the veteran to clearly indicate what additional 
claims he now wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims.  In any event, 
no other issue is before the Board at this time.  The veteran 
is currently unrepresented in this appeal.





REMAND

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (2000), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (the diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation (§ 3.304(f)) was 
changed in June 1999 to conform to the U.S. Court of Appeals 
for Veterans Claims (Court) determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  In West v. Brown, 7 
Vet. App. 70 (1994) the Court elaborated on the analysis in 
Zarycki.  In Zarycki, the Court held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki, 6 Vet. App. at  
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination and, therefore, 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  Simply stated, both combat 
and non-combat personnel received the decorations awarded to 
the veteran during his active service in Persian Gulf War.

While the veteran appears to have served in a "combat zone" 
during his service in the Persian Gulf War, this record 
(which includes the veteran's own statements) does not 
indicate the he "engaged in combat with the enemy."  This 
is simply a determination that the current evidence, 
including the information in the service records regarding 
all awards received during his active service, does not 
provide conclusive evidence of combat participation.  In this 
case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or 
that an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, as a matter of 
law, "credible supporting evidence that the claimed [in-
 service] event actually occurred" can not be provided by 
medical opinion based on a post-service examination.  Moreau, 
9 Vet. App. at 394-96.  This means that other "credible 
supporting evidence from any source" must be provided to 
insure that the event alleged as the stressor in service 
occurred.  Cohen,10 Vet. App. at 147.  As a result, the 
analysis of stressor verification is not so much bisected by 
whether the event is "combat" or "noncombat," but whether 
there is "conclusive evidence" of a combat stressor, or 
"credible supporting evidence from any source" of a combat 
or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  The record shows that his responses to this 
question are not always clear.  Based on a review of his 
statements and testimony, the Board has encapsulated the 
veteran's alleged stressors as follows:

(1)  The veteran witnessed a SCUD missile 
attack;

(2)  A tank overturned and killed a 
friend during service (the veteran was 
not present when this occurred);

(3)  A friend was kill by his spouse (the 
veteran was also not present when this 
occurred);

(4)  A friend died when a soft-drink 
machine overturned on him during service 
(he appears to allege witnessing this 
event during service, but this is 
unclear);   

(5)  Service in the demilitarized zone on 
the border of North and South Korea (the 
"DMZ") in Korea; and 

(6) Having become lost in the desert 
during his service in the Persian Gulf 
War.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of the veteran's 
alleged stressors must be verified.  That verified 
stressor(s), and not an unverified alleged stressor or an 
event that does not constitute a "stressor," must then form 
the basis of a diagnosis of PTSD.  

In this regard, it is important to note that the veteran has 
never been diagnosed with PTSD.  Nevertheless, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record.  The veteran is specifically 
requested to note any health care 
provider who has diagnosed him with PTSD. 

2.  The veteran should be asked to review 
the aforementioned alleged traumatic 
events as numbered above and add any 
additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.  If the veteran has provided any 
additional information, or adds other 
alleged events that are described in 
sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt to confirm any of the stressors 
supplied by the veteran through all 
appropriate channels, such as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  USASCRUR should only be 
contacted if the veteran has provided 
additional adequate information by which 
a meaningful attempt to confirm any of 
the alleged stressors may be confirmed.   

4.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

(c)  The examiner should comment 
explicitly upon whether alleged stressor 
number (1), the veteran's exposure to a 
SCUD missile attack, could cause, or has 
as likely as not caused, PTSD.  If so, 
the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors and 
the current symptoms, if any.

(d)  Is it as likely as not that any 
psychiatric disability found is related 
to, or has been chronically worsened by, 
the veteran's active service from March 
1983 to July 1993?  The examiner should 
indicate the basis for the opinion and 
fully explain the rationale.

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

5.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 4.  If not, the report should 
be returned as inadequate for rating 
purposes. 

6.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen as well as the 
discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
should be considered.  

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





